McLennan, P. J.
(dissenting):
The facts are not in dispute. On the lltli day of September, 1907, by an instrument in writing the defendants leased from the plaintiffs certain lands in the comity of Lewis for the purpose of *819mining mica thereon. The term of such lease was ten years and expired on the lltli day of September, 1917. By its terms the parties of the second part “ promise and agree to pay to the said parties of the first part for each and every ton of mica taken from said premises the sum of ten (10) per cent, of the market price or value thereof at the dump.” It further provides as follows: 6C And it is further agreed, and this lease is made upon the condition that the minimum price to be paid to the parties of the first part by the second parties shall be not less than two hundred dollars ($200) for the first year, beginning three months from the date hereof, and five hundred dollars ($500) for the second year thereafter, and seven hundred dollars ($700) for each and every year thereafter. And said second parties further agree to make such first payment on the lltli day of December, 1907, and the payments hereunder at the expiration of each and every month thereafter.”
Concededly, no mica was mined upon the premises and, as we have seen, in April, 1908, this action was brought to recover the sum of $200 and interest from the 11th day of December, 1907, it being claimed that such amount became due at that time by the terms of said lease.
It is urged by the appellants that the action was prematurely brought, it being claimed that the $200 mentioned was the minimum amount of the monthly payments for the first year, beginning on December 12,-1907, after the first three months of said term had expired. In other words, it is claimed that the first year commenced to run on December twelfth, the end of the first three months of said term.
It seems to me that the 2d paragraph, to which I have called attention, determines the date on which the first payment shall become due, to wit, December 11, 1907, and provides for monthly payments of the royalties becoming due thereafter.
The learned trial court construed the lease to mean that the defendants were to pay the plaintiffs $200 on the lltli day of December, 1907, and if thereafter during that year they mined mica they would not be required to make payment of the ten per cent provided for in the lease until the $200 was exhausted. In other words, that the provision that payments are to be made “ at the expiration of each and every month thereafter,” refers to *820payments that may be due after the $200 paid on December eleventh has been applied. I think the trial court was correct in its construction of the lease. The terms of the lease are .not ambiguous. It says: “ The minimum price to be paid * * * shall be not less than * * * $200 for the first year, beginning three months from the date hereof.” It seems to me clear that that clause was inserted for the purpose of fixing the date of the first payment. This is further shown by the language of the last sentence of the paragraph, viz. : “ And said second parties further agree to make such first payment (clearly that has reference to the $200) on the 11th day of December, 1907, and the payments hereunder at the expiration of each and every month thereafter.”
The defense interposed is purely technical, for concededly no mica was mined, and, therefore, the $200 became the rental for the first year. It seems to me clear that under the lease the second parties agreed to make such first payment of $200 on the lltli day of December, 1907; that such sum not having been paid on that date, the plaintiffs were entitled to maintain an action to recover that amount, with interest, and I conclude that the lease was properly interpreted by the learned trial court.
The judgment should be affirmed, with costs.
Hobson, J., concurred.
Judgment reversed and new trial ordered, with costs to appellants to abide event.